Exhibit 10.1

 

[tlogo.jpg]

  

JPMorgan Chase Bank, National Association

London Branch
25 Bank Street
Canary Wharf
London E14 5JP
England

 

November 29, 2013              

 

To:Albany Molecular Research, Inc.
26 Corporate Circle
Albany, New York 12212
Attention:          Michael M. Nolan, Vice President Finance, Chief Financial
Officer and Treasurer
Telephone No.: (518) 512-2000

 

Re:Amendment to Call Option Transaction

 

This letter agreement (this “Amendment”) amends the terms and conditions of the
transaction (the “Transaction”) evidenced by the letter agreement re: Call
Option Transaction between JPMorgan Chase Bank, National Association, London
Branch (“Dealer”) and Albany Molecular Research, Inc. (“Counterparty”) dated as
of November 19, 2013 (the “Confirmation”).

 

1.           Definitions. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Confirmation.

 

2.           Representations and Warranties of Counterparty. Each of the
representations and warranties made pursuant to the Agreement and the
Confirmation on the Trade Date and/or the Premium Payment Date are hereby deemed
to be repeated on the date hereof and/or on December 4, 2013 (the “Additional
Premium Payment Date”), as the case may be, as if:

 

(a)         References in the Confirmation to “the Trade Date” and “the date
hereof” and the reference in the Agreement to “each date on which a Transaction
is entered into”, in each case, were references to the date hereof;

 

(b)         References in the Agreement to “this Agreement” (1) in the context
of execution and delivery thereof, were references to this Amendment and (2) in
all other contexts, were references to the Agreement, as supplemented by the
Confirmation, as amended by this Amendment; and

 

(c)         References in the Confirmation (1) to “the Transaction” were
references to the Transaction, as the terms thereof are amended by this
Amendment and (2) to “this Confirmation” (or related references, such as
“hereunder” or “hereby”) (x) in the context of execution and delivery thereof,
were references to this Amendment and (y) in all other contexts, were references
to the Confirmation as amended by this Amendment.

 

3.            Amendment. The Confirmation is hereby amended as follows:

 

The number “130,000” opposite the caption “Number of Options” in Section 2 of
the Confirmation is hereby replaced with the number 150,000.

 

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP
Authorised and regulated by the Financial Services Authority

 

 

 

 

4.           Payment of Additional Premium. On the Additional Premium Payment
Date, Counterparty shall make a Premium payment to Dealer in immediately
available funds to an account specified by Dealer in the amount of USD
2,240,000.

 

5.          Opinions. Counterparty shall deliver to Dealer an opinion of
counsel, dated as of the Additional Premium Payment Date, with respect to the
matters set forth in Sections 8(a) through (c) of the Confirmation (giving
effect to the deemed amendments under Section 2 above). In respect of
obligations under the Confirmation as amended by this Amendment, delivery of
such opinion to Dealer shall be a condition precedent for the purpose of Section
2(a)(iii) of the Agreement with respect to each such obligation of Dealer under
Section 2(a)(i) of the Agreement.

 

6.           Effectiveness. Subject to the immediately succeeding sentence, this
Amendment shall become effective upon execution hereof by the parties hereto. In
the event that the sale of “Option Securities” (as such term is defined in the
Purchase Agreement) is not consummated by Counterparty and the Initial
Purchasers for any reason, or Counterparty fails to deliver the opinion of
counsel as required under Section 5 above, in each case by 5:00 p.m. on the
Additional Premium Payment Date, or such later date as agreed by the parties
(the Additional Premium Payment Date or such later date, the “Amendment Early
Unwind Date”), the amendment in Section 3 hereof and the requirement to make the
Premium payment specified in Section 4 hereof shall be null and void, and the
Transaction shall remain and continue in full force and effect as if this
Amendment had not been entered into. Subject to the immediately preceding
sentence, all references in the Confirmation to “the Transaction” are deemed to
be references to the Transaction as amended hereby, and all references to “the
Confirmation” are deemed to be references to the Confirmation as amended hereby.
Except as amended hereby, all the terms of the Transaction and provisions in the
Confirmation shall remain and continue in full force and effect and are hereby
confirmed in all respects.

 

7.           Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

 

8.           Governing Law. The provisions of this Amendment shall be governed
by the laws of the State of New York law (without reference to choice of law
doctrine).

 

 

 

 

[tlogo.jpg]

  

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to J.P. Morgan
Securities LLC, 383 Madison Ave, New York, NY 10179, and by email to
EDG_Notices@jpmorgan.com and EDG_NY_Corporate_Sales_Support@jpmorgan.com.

 

  Very truly yours,             J.P. Morgan Securities LLC, as agent for
JPMorgan Chase Bank, National Association             By: /s/ Yun Xie    
Authorized Signatory     Name:    Yun Xie

  

Accepted and confirmed   as of the date set forth above:         Albany
Molecular Research, Inc.         By: /s/ Lori M. Henderson   Authorized
Signatory   Name:   Lori M. Henderson  

 

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP
Authorised and regulated by the Financial Services Authority

 

[Signature Page for Amendment to Call Option Transaction Confirmation]

 

 

 

